UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1365 West Business Park Drive Orem, UT (Address of principal executive offices) (Zip Code) (877) 219-6050 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yeso Nox As of May 19, 2014, the registrant had 34,334,067 shares of common stock outstanding. ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II – OTHER INFORMATION 28 Item 1.Legal Proceedings 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 5.Other Information 28 Item 6.Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) As of March 31, 2014 and September 30, 2013 March 31, September 30, Assets Current assets: Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other Total current assets Customer contracts, net Goodwill Patents, net Property and equipment, net Deposits and other assets Domain name, net Total assets $ $ See accompanying notes to consolidated financial statements. 3 ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) (continued) March 31, September 30, Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related-party Accrued expenses Derivatives liability - Current portion of notes payable Notes payable, related-party Dividends payable Total current liabilities Notes payable, net of current portion Total liabilities Stockholders’ equity (deficit): Preferred stock, $.00001 par value: 10,000,000 shares authorized; 0 and 480,000 shares of Series C; 45,000 and 938,218 shares of Series D; 70,070 and 61,723 shares of Series E; and 5,361 and 0 shares of Series F, respectively 1 15 Common stock, $.00001 par value: 50,000,000 shares authorized; 34,334,067 and 21,775,303 shares outstanding,respectively Additional paid-in capital, common and preferred Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. 4 ActiveCare, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For theThree and Six Months Ended March 31, 2014 and 2013 Three Months Ended Six Months Ended March 31, March 31, Revenues: Chronic illness monitoring $ CareServices Total revenues Cost of revenues: Chronic illness monitoring CareServices Total cost of revenues Gross profit (deficit) ) ) Operating expenses: Selling, general and administrative (including $1,002,196, $73,783, $1,574,390,and $1,502,502, respectively, of stock-based compensation) Research and development Total operating expenses Loss from operations ) Other income (expense): Gain on derivatives liability - Loss on induced conversion of debt - - ) - Interest expense, net ) Loss on disposal of property and equipment ) - ) - Other income Total other expense, net ) Net loss from continuing operations ) Gain from discontinued operations - - Net loss ) Deemed dividend on conversion of preferred stock to common stock - - ) - Dividends on preferred stock ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - - Net loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to consolidated financial statements. 5 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended March 31, 2014 and 2013 Six Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on derivatives liability ) ) Stock-based compensation expense Stock and warrants issued for services - Stock issued for interest expense Amortization of debt discounts Loss on induced conversion of debt - Loss on disposal of property and equipment Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other ) ) Accounts payable ) Accrued expenses Deposits and other assets ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of preferred stock, net - Proceeds from related-party notes payable, net Proceeds fromnotes payable, net Principal payments on related-party notes payable ) ) Principal payments on notes payable ) ) Payment of dividends ) - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to condensed consolidated financial statements 6 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) (continued) Six Months Ended March 31, Supplemental Cash Flow Information: Cash paid for interest Non-Cash Investing and Financing Activities: Related-party notes payable converted to common stock - Notes payable converted to preferred stock - Issuance of stock for loan origination fees - Liability to issue shares of common stock for loan origination fees - Dividends on preferred stock Issuance of stock for dividends Reclassification of derivatives liability to equity - Issuance of preferred stock for accrued liabilities - Issuance of derivatives liability - See accompanying notes to condensed consolidated financial statements 7 ActiveCare, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The unaudited interim condensed consolidated financial statements of ActiveCare, Inc. (the “Company” or “ActiveCare”) have been prepared in accordance with Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim condensed consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s financial position as of March 31, 2014 and September 30, 2013, and the results of its operations and its cash flows for the three and six months ended March 31, 2014 and 2013.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2013.The results of operations for the three and six months ended March 31, 2014 may not be indicative of the results for the full fiscal year ending September 30, 2014. During fiscal year 2013, the Company completed a 10-for-1 reverse common stock split, and all periods presented have been retroactively adjusted to reflect the reverse common stock split. Going Concern The Company continues to incur negative cash flows from operating activities and recurring net losses.The Company had negative working capital as of March 31, 2014 and September 30, 2013.These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In order for the Company to eliminate substantial doubt about its ability to continue as a going concern, it must improve gross margins, generate positive cash flows from operating activities and obtain the necessary debt or equity funding to meet its projected capital investment requirements.Management’s plans with respect to this uncertainty include raising additional capital by issuing debt or equity securities and increasing the sales of the Company’s services and products.During the six months ended March 31, 2014, the Company (1) completed the sale of Series F convertible preferred stock (“Series F preferred stock”) for net proceeds of $3,580,771, after considering $675,229 of related costs; (2) converted $2,326,801 of debt and accrued interest to common stock; (3) converted $574,592 of debt and accrued interest to Series F preferred stock; and (4) converted $83,473 of debt and accrued interest to Series E preferred stock. There can be no assurance that the Company will be able to raise sufficient additional capital or that revenues will increase rapidly enough to offset operating losses.If the Company is unable to increase revenues or obtain additional financing, it will be unable to continue the development of its products and may have to cease operations. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the balance sheet dates and the reported amounts of revenues and expenses for the reporting periods. Actual results could differ from these estimates. Fair Value of Financial Instruments The Company measured the fair values of its assets and liabilities using the US GAAP hierarchy.The carrying amounts reported in the condensed consolidated balance sheets for cash, accounts receivable, accounts payable, and accrued liabilities approximate fair values due to the short-term nature and liquidity of these financial instruments. Derivative financial instruments are recorded at fair value based on current market pricing models. The carrying amounts reported for notes payable approximate fair value because the underlying instruments are at interest rates which approximate current market rates. 8 2. Discontinued Operations In June 2013, the Company sold the assets and liabilities of its reagents segment.This segment was engaged in the business of manufacturing and marketing medical diagnostic stains, solutions and related equipment to hospitals and medical testing labs.The purchaser was a former employee. The Company no longer holds any ownership interest in the reagents segment and has ceased incurring costs related to its operations and development. The sale included all applicable segment assets and liabilities including, accounts receivable, inventory, accounts payable, property, equipment and leased equipment. As a result of the sale of the reagents business, the Company has reflected this segment as discontinued operations in the condensed consolidated financial statements for the three and six months ended March 31, 2013.The following table summarizes certain operating data for discontinued operations for the three and six months ended March 31, 2013: Three months ended Six months ended March 31, March 31, Revenues $ $ Cost of revenues ) ) Gross margin Selling, general and administrative expense ) ) Gain from discontinued operations $ $ 3. Net Loss per Common Share Net loss per common share is computed by dividing net loss attributable to common stockholders by the sum of the weighted average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of net loss per common share does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares of common stock issuable upon the exercise of stock options, stock purchase warrants and the conversion of convertible preferred stock or debt instruments into common stock.As of March 31, 2014 and 2013, there were 16,841,563 and 9,687,052 outstanding common share equivalents, respectively, that were not included in the computation of diluted net loss per common share as their effect would be anti-dilutive. The anti-dilutive common stock equivalents outstanding consisted of the following as of: March 31, March 31, Common stock options and warrants Series C convertible preferred stock - Series D convertible preferred stock Series E convertible preferred stock - Series Fconvertible preferred stock - Convertible debt Restricted shares of common stock Total common stock equivalents 4. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and has concluded that the future adoption of any such pronouncements will not have a material impact on the Company’s financial position, results of operations, or liquidity. 5. Inventory Inventory is recorded at the lower of cost or market, cost being determined using the first-in, first-out (“FIFO”) method. Inventory is for the Chronic Illness Monitoring segment and consists of diabetic supplies.The Company writes down inventory due to obsolescence and excessive quantities to estimated net realizable value.Due to competitive pressures and technological innovation, it is possible that estimates of net realizable values could change in the near term.As of March 31, 2014 and September 30, 2013, inventory was $768,940 and $1,249,220, respectively. 9 6. Customer Contracts During fiscal year 2012, the Company recorded customer contracts of $2,369,882 acquired in its purchase of 4G Biometrics, LLC and Green Wire, LLC and affiliates.The Company is amortizing the customer contracts over their estimated useful lives (through 2015).Amortization expense for each of the six-month periods ended March 31, 2014 and 2013 was $416,516.As of March 31, 2014 and September 30, 2013, accumulated amortization was $1,351,877 and $935,361, respectively.The Company’s future customer contract amortization as of March 31, 2014, is as follows: Years Ending September 30, $ $ 7. Patents The Company is amortizing its patents over their remaining useful lives (through 2018).Amortization expense for each of the six-month periods ended March 31, 2014 and 2013 was $63,436.As of March 31, 2014 and September 30, 2013, accumulated amortization was $418,893 and $355,458, respectively. The Company’s future patent amortization as of March 31, 2014, is as follows: Years Ending September 30, $ $ 8. Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization.Depreciation and amortization are determined using the straight-line method over the estimated useful lives of the assets, which range between 3 and 7 years.Leasehold improvements are amortized over the shorter of the estimated useful lives of the assets or the terms of the lease.Equipment leased to customers is depreciated over the 3-year estimated useful lives of the related equipment, regardless of whether the equipment is leased to a customer or remaining in stock, and is recorded in cost of revenues for CareServices.Expenditures for maintenance and repairs are expensed as incurred.Upon the sale or disposal of property and equipment, any gains or losses are included in the results of operations. Property and equipment consists of the following as of: March 31, September 30, Equipment leased to customers $ $ Equipment Leasehold improvements Software Furniture Total property and equipment Accumulated depreciation and amortization ) ) Property and equipment, net $ $ Depreciation and amortization expense for the six months ended March 31, 2014 and 2013 was $105,842 and $131,913, respectively. 10 9. Accrued Expenses Accrued expenses consist of the following as of: March 31, September 30, Warranty reserve $ $
